Citation Nr: 1615515	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  11-26 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date earlier than November 18, 2009, for the award of a 50 percent rating for posttraumatic stress disorder.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder.

3.  Entitlement to a total disability rating based on individual unemployability.

4.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

5.  Whether new and material evidence has been received to reopen a claim for service connection for erectile dysfunction.

6.  Whether new and material evidence has been received to reopen a claim for service connection for a prostate disorder.

7.  Entitlement to service connection for a heart disorder.

REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to October 1969.

This case comes to the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that increased the rating for posttraumatic stress disorder (PTSD) to 50 percent effective November 18, 2009.  

In an October 2011 statement, the Veteran's representative asserted that the Veteran is entitled to a either a schedular 100 percent rating for PTSD or a 70 percent rating with a total disability rating based on individual unemployability (TDIU).  Thus, the question of entitlement to a TDIU due to PTSD has been raised by the record and is part of the appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In August 2015 and December 2015, the undersigned Veterans Law Judge granted separate motions filed by the Veteran's representative for an extension of time to obtain and submit additional evidence and/or argument.

An August 2014 rating decision in part denied service connection for a heart disorder and found that new and material evidence had not been received to reopen claims for service connection for hypertension, erectile dysfunction, and a prostate disorder.  In August 2015, the Veteran filed a notice of disagreement to those denials.

In this decision, the Board grants an earlier effective date for the award of a 50 percent rating for PTSD.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  VA received the Veteran's claim for increased disability compensation for PTSD on June 11, 2010.  

 2.  It was factually ascertainable that the Veteran's PTSD met the criteria for a 50 percent rating on June 11, 2009, one year prior to the date of claim for increase.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an effective date of June 11, 2009, but no earlier, for the award of a 50 percent rating for PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the duty to notify requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In this case, the Veteran has not alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A July 2010 letter notified the Veteran of the criteria for establishing an increased rating, the evidence required in that regard, and his and VA's respective duties for obtaining evidence.  The letter also notified the Veteran of how VA determines disability ratings and effective dates.  Thus, the letter addressed all notice elements and predated the initial adjudication by the RO in October 2010.  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with an examination in July 2010 to ascertain the nature and severity of his PTSD.  The Board finds the examination report to be thorough and adequate.  The examiner interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Effective Date

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  

Specifically, with regard to claims for increased disability compensation, the pertinent legal authority provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155 (2015).

A report of examination or hospitalization will be accepted as an informal claim for increase if the report relates to a disability that may establish entitlement.  38 C.F.R. § 3.157(b)(1) (2015).  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(1) (2015).  The date on which evidence is received from a private physician or layman is the date that will be used for effective date purposes.  38 C.F.R. § 3.157 (b)(2) (2015).

A 50 percent rating for PTSD is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Diagnostic Code 9411, 38 C.F.R. § 4.130 (2015).

The Board observes that it is appropriate to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In this case, VA received the Veteran's claim for increased disability compensation for PTSD on June 11, 2010.  

In a May 2010 letter, the director of the PTSD program at the New York VA Medical Center stated that the Veteran is depressed with a severity that ranges from moderate to quite severe, and he has high levels of anxiety, prominent insomnia, significant mood lability, social isolation, and irritability.  The director also stated that despite some progress, the Veteran remains symptomatic and is unable to work.

The Veteran was afforded a VA examination in July 2010 at which time he reported last working in 2005 and noted that he did not have any problems getting along with people at work and that he attended work consistently.  He reported that he and his wife of more than twenty years have been separated for three to four years.  The examiner observed that the Veteran's medication has increased in quantity and in numbers of different medications especially over the last year, noting that prazosin, which targets intrusive symptoms such as nightmares, has increased over the past several years.  The examiner observed that the Veteran's psychiatric symptoms were moderate to moderate-severe.  The examiner noted the Veteran's report of flashbacks leading to intrusive thoughts and nightmares, all of a high level of frequency and increased frequency over the past several years, and observed that the Veteran's report is mirrored by increasing amounts of medications prescribed by his psychiatrist during the past several years including medication that targets nightmares.  The examiner observed that work appears to have been a way for the Veteran to keep his PTSD symptoms at bay or to not attend to them as much and they have now therefore increased significantly in intensity and frequency.  The examiner assigned a GAF score of 50.  

Given the above, the RO increased the rating for the Veteran's PTSD to 50 percent effective November 18, 2009, the date of a VA treatment note indicating a marked increase in anxiety, irritability, depressed mood, and flashbacks resulting in added medications as well as an increase in medications.  

The Veteran contends that he is entitled to an effective date of June 11, 2009, one year prior to the date of his claim for increase, for the award of a 50 percent rating for PTSD because VA treatment notes around that time show an increase in his disability.

As noted by the VA examiner, the Board observes that VA treatment notes show that the Veteran has been prescribed not only higher doses of medications but also different types of medications for his PTSD.  An April 2009 treatment note shows that his symptoms of depression and anxiety vary but generally are within the mild to moderate range with no change in terms of frequency or intensity of trauma memories and nightmares.  Among other medications, the Veteran was taking clonazepam for anxiety.  The psychiatrist noted various treatment options, including a possible increase of prazosin or the addition of Buspar (buspirone) for anxiety, and that the Veteran wanted to wait a month and think about it.  Then, a July 2009 treatment note shows that clonazepam had been replaced by buspirone.

Resolving reasonable doubt in the Veteran's favor, the Board finds that it was factually ascertainable that his PTSD met the criteria for a 50 percent rating on June 11, 2009.  As of April 2009, there was evidence of a disturbance of mood, and likely motivation, due to PTSD.  By July 2009, clonazepam had been replaced with buspirone, which the VA examiner cited as objective evidence of a worsening of symptoms.  In that regard, even the RO cited the added medications as well as the increase in medications as signs of a worsening of the Veteran's PTSD symptoms.  The examiner also indicated that the Veteran's PTSD symptoms have increased significantly since he stopped working in 2005.  Considering the totality of the evidence, and resolving reasonable doubt in the Veteran's favor, from June 11, 2009, his PTSD likely resulted in occupational and social impairment with reduced reliability and productivity.  Thus, an effective date of June 11, 2009, for the award of a 50 percent rating for PTSD is warranted.  

However, an even earlier effective date is not warranted.  The Veteran has now been assigned an effective date of one year prior to the June 11, 2010, date of his claim for increased disability compensation.  The record does not show, and the Veteran does not contend, that he filed an earlier claim for increase.  Entitlement to an even earlier effective date is simply not warranted under the pertinent law and regulations.  38 U.S.C.A. § 5110(b) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).  

In conclusion, the Board has applied the benefit-of-the-doubt doctrine in granting an earlier effective date of June 11, 2009, for the award of a 50 percent rating for PTSD.  As the preponderance of the evidence is against an even earlier effective date, that aspect of the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An effective date of June 11, 2009, for the award of a 50 percent rating for PTSD is granted, subject to the provisions governing the award of monetary benefits.


REMAND

Regrettably, the Board finds that further development is needed on the claim for a rating in excess of 50 percent for PTSD.  

The Veteran was last examined by VA for his PTSD in July 2010, almost six years ago, and the evidence of record indicates that his PTSD may have worsened since that examination.  In that regard, the Veteran filed a claim for increase for his PTSD in April 2014 and again in May 2014.  As the issue of the evaluation of his PTSD is already on appeal, the Veteran's filings do not constitute new claims for increase.  However, they indicate a worsening of his PTSD.  Thus, the Veteran should be afforded a VA examination to ascertain the current severity of his PTSD.

Prior to the examination, any outstanding medical records should be obtained.  The record contains VA treatment notes through June 2014.  Thus, any treatment notes since that time should be obtained.

As the remand of the above claim could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a decision on the TDIU claim at this time would be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The Board also notes that additional evidence has been added to the claims folder since the issuance of the August 2011 statement of the case.  While the Veteran's representative has waived AOJ review of that evidence, as the case is being remanded, the AOJ should consider the evidence in the first instance.

Lastly, an August 2014 rating decision denied service connection for a heart disorder and found that new and material evidence had not been received to reopen claims for service connection for hypertension, erectile dysfunction, and a prostate disorder.  In August 2015, the Veteran filed a notice of disagreement.  Thus, the Board is required to remand the issues for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case on the issues of whether new and material evidence has been received to reopen a claim for service connection for hypertension, whether new and material evidence has been received to reopen a claim for service connection for erectile dysfunction, whether new and material evidence has been received to reopen a claim for service connection for a prostate disorder, and entitlement to service connection for a heart disorder.  Advise the Veteran that a timely substantive appeal is necessary to perfect the appeal to the Board.  If the appeal is perfected, then return the case to the Board.

2.  Obtain any VA treatment records since June 2014.  

3.  Then, schedule the Veteran for a VA examination to ascertain the current severity of his PTSD.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score related to the Veteran's PTSD.  The examiner should also indicate the degree of social and occupational impairment due to the Veteran's PTSD and describe the Veteran's symptoms.  The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of his PTSD.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be needed due to his PTSD.  The examiner should review the claims folder and note that review in the report.  A rationale for all opinions should be provided.

4.  Then, readjudicate the claims, with consideration of all evidence added to the claims folder since the issuance of the August 2011 statement of the case.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


